DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Papers filed on 03/18/21 and 03/28/21 have been received.  The Information Disclosure Statement has been considered on the merits.
Allowable Subject Matter
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a non-volatile memory device, comprising: a plurality of memory blocks and at least one dummy block adjacent to the plurality of memory blocks, wherein each of the plurality of memory blocks comprises an alternating layer stack on a substrate, a plurality of channel holes in the alternating layer stack, and strings of memory cells disposed along the plurality of channel holes, wherein the at least one dummy block comprises an alternating dummy layer stack on the substrate, and wherein the alternating dummy layer stack comprises multiple conductive layers and multiple dielectric layers alternately laminated on one another; and a peripheral circuit region for supporting operations of the plurality of memory blocks.    The prior art of record also fails to teach or suggest a non-volatile memory device, comprising: a plurality of memory blocks and at least one dummy block configured to form a pool capacitor for suppressing power noise, wherein the at least one dummy block comprises a substrate, a conductor region in the substrate, and an alternating dummy layer stack on the conductor region, and wherein the alternating dummy 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose non-volatile memory devices comprising metal layers and dielectric layers patterned that form capacitors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
11/05/21

/SON L MAI/Primary Examiner, Art Unit 2827